 



AMENDMENT

     
Date:
  December 29, 2006
 
   
To:
  Montpelier Re Holdings Ltd.
 
  Montpelier House
 
  94 Pitts Bay Road
 
  Pembroke HM 08
 
  Bermuda
Telefax No.:
  (441) 296-5551
Attention:
  Kip Oberting
 
   
From:
  Credit Suisse International
 
  One Cabot Square
 
  London E14 4QJ England

 
Dear Sir or Madam,
This letter agreement (the “Amendment”) amends the terms and conditions of the
Transaction (the “Transaction”) entered into between Credit Suisse International
(“Credit Suisse”) and Montpelier Re Holdings Ltd. (“Counterparty”), pursuant to
a letter agreement dated May 31, 2006 (the “Confirmation”), External ID:
50192944 — Risk ID: 40080237, pursuant to which Credit Suisse and Counterparty
entered into a Share Forward Transaction relating to an aggregate of 7,774,800
Shares. Upon the execution and delivery of this Amendment by the parties hereto,
all references in the Confirmation to the “Transaction” shall be deemed to be to
the Transaction as amended hereby. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Confirmation.
1.      Amendments. The Confirmation shall be amended as follows:
         (a)    The first paragraph opposite the caption “Settlement Method
Election” in the Confirmation shall be amended and restated in its entirety to
read:
“Applicable; provided that Section 7.1 of the 2002 Definitions is hereby amended
by adding the phrase “Modified Physical Settlement (in the case of Unfunded
Components), Net Share Settlement (in the case of Unfunded Components)” after
“Cash Settlement” in the sixth line thereof; and provided further that Seller
may elect that more than one Settlement Method shall apply to all Components;
and provided further that the same Settlement Method or Methods shall apply to
all Components (except that if Seller elects or is deemed to have elected for
Modified Physical Settlement or Net Share Settlement to apply to any portion of
all the Components, Seller shall be deemed to have elected for Physical
Settlement to apply to that portion of any such Components that are Funded
Components (except that, solely for purposes of Section 5(b) of this
Confirmation, Seller shall not be so deemed to have so elected)).”
         (b)    The language opposite the caption “Default Settlement Method
Election” in the Confirmation shall be amended and restated in its entirety to
read:
“If the Relevant Price on the Settlement Method Election Date (determined as if
the Settlement Method Election Date were a Valuation Date) is:
     (a)    less than or equal to $19.465, then the Default Settlement Method
shall be Physical Settlement;

1



--------------------------------------------------------------------------------



 



     (b)    greater than $19.465 but less than $23.465, then (i) the Default
Settlement Method for a portion of each Component equal to the Default Modified
Physical Settlement Percentage shall be Modified Physical Settlement, and
(ii) the Default Settlement Method for a portion of each Component equal to the
Default Physical Settlement Percentage shall be Physical Settlement; and
     (c)    greater than or equal to $23.465, then the Default Settlement Method
shall be Modified Physical Settlement.”
         (c)    The following provisions shall be added immediately following
the “Settlement Price” provision in the Confirmation:

     
“Default Modified Physical
Settlement Percentage:
  A number (expressed as a percentage) equal to (a) (i) the Relevant Price on
the Settlement Method Election Date (determined as if the Settlement Method
Election Date were a Valuation Date), minus (ii) $19.465, divided by (b) four.
 
   
Default Physical Settlement
Percentage:
  100%, minus the Default Modified Physical Settlement Percentage.”

         (d)    The phrase “, Modified Physical Settlement” shall be added after
the words “Physical Settlement” in the sentence opposite the caption “Settlement
Date” in the Confirmation.
         (e)    The following provisions shall be added immediately following
the “Settlement Price” provision in the Confirmation:

     
“Modified Physical Settlement:
  If Modified Physical Settlement is applicable, then, notwithstanding anything
to the contrary in this Confirmation or the 2002 Definitions, the provisions set
forth in Section 9.2(a)(i) of the 2002 Definitions shall apply, and the Number
of Shares to be Delivered shall be equal to the Number of Shares.
 
   
Forward Price:
  For purposes of Modified Physical Settlement:
 
   
 
        (a) if the Settlement Price is less than or equal to the Forward Cap
Price but greater than or equal to the Forward Floor Price, such Settlement
Price;
 
   
 
        (b) if the Settlement Price is greater than the Forward Cap Price, the
Forward Cap Price; and
 
   
 
        (c) if the Settlement Price is less than the Forward Floor Price, the
Forward Floor Price.”

         (e)    The phrase “Net Share Settlement or Cash Settlement” in Section
5(b) of the Confirmation shall be replaced in its entirety by the phrase “a
Settlement Method other than the Default Settlement Method”.

2



--------------------------------------------------------------------------------



 



         (f) The phrase “, Modified Physical Settlement” shall be added after
the words “Physical Settlement” in Section 6(d) of the Confirmation.
2.      Repeated Representations. Each of Credit Suisse and Counterparty hereby
repeats its respective representations and warranties with respect to the
Transaction, as amended hereby, as set forth in Section 5 of the Confirmation
and in Section 3 of the Agreement.
3.      No Additional Amendments or Waivers. Except as amended hereby, all the
terms of the Transaction and provisions in the Confirmation shall remain and
continue in full force and effect and are hereby confirmed in all respects.
4.      Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
5.      Governing Law. The provisions of this Amendment shall be governed by the
New York law (without reference to choice of law doctrine).

3



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment.

            Yours faithfully,


CREDIT SUISSE INTERNATIONAL
By its agent: CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ Yolanda Perez-Wilson         Name:   Yolanda Perez-Wilson       
Title:   Assistant Vice President
Complex Product Support     

 



--------------------------------------------------------------------------------



 



          Confirmed as of the
date first above written:

MONTPELIER RE HOLDINGS LTD.
      By:   /s/ William Pollett         Name:   William Pollett        Title:  
Treasurer
Montpelier Reinsurance Ltd.       

 